Detailed Action
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Priority
2.	Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Claim Rejections - 35 USC § 102
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

	(a)(1) the claimed invention was patented, described in a printed publication, or 	in public use, on sale or otherwise available to the public before the effective 	filing date of the claimed invention.

4.	Claims 1-3, 7-8 and 12-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim (US 20170061928 A1).
	Regarding claim 1, Kim discloses a source driving circuit (e.g., Fig. 13) comprising: 
a first source channel (channel CH1) configured to output a first source driving signal (e.g., Fig. 13 and [0152]-[0153]) to a display panel (display panel 100c); 
a second source channel (channel CH2) configured to output a second source driving signal (e.g., Fig. 13 and [0154]-[0155]) to the display panel (display panel 100c); 
(gamma circuit VGM1) configured to output first gamma values (e.g., Fig. 13 and [0152]-[0153]) to the first source channel (channel CH1); and 
a second gamma circuit (gamma circuit VGM2) configured to output second gamma values (e.g., Fig. 13 and [0154]-[0155]) to the second source channel (channel CH2), 
wherein the first gamma circuit (gamma circuit VGM1) sets the first gamma values to values corresponding to red or green (e.g., Fig. 13 and [0152]-[0153]; gamma values corresponding to red or green) depending on a first switching operation of a first demultiplexer of the display panel corresponding to the first source channel (e.g., Fig. 13 and [0152]-[0153]; switching operation, channel CH1 outputs data driving signal corresponding to red or green), and 
wherein the second gamma circuit (gamma circuit VGM2) sets the second gamma values to values corresponding to blue or green (e.g., Fig. 13 and [0154]-[0155]; gamma values corresponding to blue or green) depending on a second switching operation of a second demultiplexer of the display panel corresponding to the second source channel (e.g., Fig. 13 and [0154]-[0155]; switching operation, channel CH2 outputs data driving signal corresponding to blue or green).

Regarding claim 2, Kim discloses the source driving circuit according to claim 1, wherein the first source channel (channel CH1) outputs the first source driving signal as a value corresponding to 'red and green' or 'blue and green' (e.g., Fig. 13 and [0152]-[0153]; channel CH1 outputs data driving signal corresponding to 'red and green' or 'blue and green') according to change in a horizontal line of the display panel to implement rendering (e.g., Fig. 13 and [0152]-[0153] and [0156]).

Regarding claim 3, Kim discloses the source driving circuit according to claim 1, wherein the first source channel (channel CH1) comprises: a first digital-analog converter (digital to analog decoding circuit 20) configured to output one of the first gamma values as a first gamma signal in response to a first digital image signal (Fig. 13 and [0152]-[0153], [0075]; e.g., gamma voltage signal in response to R or G image data); and a first source amplifier (amplifier 10) configured to receive the first gamma signal (Fig. 13 and [0152]-[0153], [0076]; e.g., gamma voltage signal in response to R or G image data), and output the first source driving signal in response to the first gamma signal (e.g., Fig. 13 and [0152]-[0153], [0076]; amplifier 10 outputs data driving signal corresponding to R or G image data) or a signal corresponding to a second gamma signal from a second source amplifier of the second source channel.

Regarding claim 7, Kim discloses the source driving circuit according to claim 1, wherein the second source channel (channel CH2) outputs the second source driving signal as a value corresponding to 'blue and green' or 'red and green' (e.g., Fig. 13 and [0152]-[0153]; channel CH1 outputs data driving signal corresponding to 'blue and green' or 'red and green') according to change in a horizontal line of the display panel to implement rendering.

(channel CH2) comprises: a second digital-analog converter (digital to analog decoding circuit 20) configured to output one of the second gamma values as a second gamma signal in response to a second digital image signal (Fig. 13 and [0152]-[0153], [0075]; e.g., gamma voltage signal in response to B or G image data); and the second source amplifier (amplifier 10) configured to receive the second gamma signal (Fig. 13 and [0152]-[0153], [0076]; e.g., gamma voltage signal in response to B or G image data), and output the second source driving signal in response to the second gamma signal (e.g., Fig. 13 and [0152]-[0153], [0076]; amplifier 10 outputs data driving signal corresponding to B or G image data) or a signal corresponding to the first gamma signal from the first source amplifier of the first source channel.

Regarding claim 12, Kim discloses a source driving circuit comprising: 
a first gamma circuit (gamma circuit VGM1) configured to set first gamma values (e.g., Fig. 13 and [0152]-[0153]) to values corresponding to red or green (e.g., Fig. 13 and [0152]-[0153]; gamma values corresponding to red or green); 
a second gamma circuit (gamma circuit VGM2) configured to set second gamma values (e.g., Fig. 13 and [0154]-[0155]) to values corresponding to blue or green (e.g., Fig. 13 and [0154]-[0155]; gamma values corresponding to blue or green); 
a first digital-analog converter (digital to analog decoding circuit 20 of channel CH1) configured to output one of the first gamma values of the first gamma circuit as a first gamma signal (Fig. 13 and [0152]-[0153], [0075]; e.g., gamma voltage signal in response to R or G image data), and formed in a first source channel (channel CH1); and 
a second digital-analog converter (digital to analog decoding circuit 20 of channel CH2) configured to output one of the second gamma values of the second gamma circuit as a second gamma signal (Fig. 13 and [0152]-[0153], [0076]; e.g., gamma voltage signal in response to R or G image data), and formed in a second source channel (channel CH2).

Regarding claim 13, Kim discloses the source driving circuit according to claim 12, wherein the first gamma circuit (gamma circuit VGM1) sets the first gamma values to values corresponding to red or green (e.g., Fig. 13 and [0152]-[0153]; gamma values corresponding to red or green) depending on a first switching operation of a first demultiplexer of a display panel corresponding to the first source channel (e.g., Fig. 13 and [0152]-[0153]; switching operation, channel CH1 outputs data driving signal corresponding to red or green).

Regarding claim 14, Kim discloses the source driving circuit according to claim 13, wherein the second gamma circuit (gamma circuit VGM2) sets the second gamma values to values corresponding to blue or green (e.g., Fig. 13 and [0154]-[0155]; gamma values corresponding to blue or green) depending on a second switching operation of a second demultiplexer of the display panel corresponding to the second source channel (e.g., Fig. 13 and [0154]-[0155]; switching operation, channel CH2 outputs data driving signal corresponding to blue or green).
Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

6.	Claims 4-6 and 9-11 are rejected under 35 U.S.C. 103 as unpatentable over Kim (US 20170061928 A1) in view of Tsuchi (US 20050040889 A1).
Regarding claim 4, Kim discloses the source driving circuit according to claim 3, comprising a first source amplifier configured to output the first source driving signal in response to the first gamma signal, but does not disclose the structure of the first source amplifier as claimed. However, Tsuchi (e.g., Figs. 11-16, 19-20 and 49-51) discloses a source driving circuit comprising a first source amplifier (e.g., Figs. 11-16, 19-20 and 49-51 show different examples of source amplifier), wherein the first source amplifier comprises: a first internal amplifier (e.g., internal amplifier comprising transistors 711-716 and 721-726) configured to output a first pull-up signal (e.g., output signal from circuit 71) and a first pull- down signal (e.g., output signal from circuit 72) in response to the first input signal (e.g., input signal Vin); a first output circuit (e.g., output circuit includes switching transistors 101 and 102 and coupling transistor 110) configured to output the first source driving signal (output driving signal Vout) in response to the (e.g., output signal from circuit 71) and the first pull-down signal (e.g., output signal from circuit 72); a first switch circuit (e.g., switch 111) positioned between the first internal amplifier (e.g., internal amplifier comprising transistors 711-716 and 721-726) and the first output circuit (e.g., output circuit includes switching transistors 101 and 102 and coupling transistor 110), and configured to transfer the first pull-up signal (e.g., output signal from circuit 71) or a second pull-up signal from the second source amplifier of the second source channel, to the first output circuit (e.g., output circuit includes switching transistors 101 and 102 and coupling transistor 110; e.g., Fig. 34); and a second switch circuit (e.g., switch 112) positioned between the first internal amplifier (e.g., internal amplifier comprising transistors 711-716 and 721-726) and the first output circuit (e.g., output circuit includes switching transistors 101 and 102 and coupling transistor 110), and configured to transfer the first pull-down signal (e.g., output signal from circuit 72) or a second pull- down signal from the second source amplifier, to the first output circuit (e.g., output circuit includes switching transistors 101 and 102 and coupling transistor 110; e.g., Fig. 34). Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate to teaching of Tsuchi to the source amplifier of Kim. The combination/motivation would provide to provide a differential amplifier capable of operating at a high speed, against a data line load of a high capacitance for a large-size display device or decreasing power dissipation for a medium to small-size display device.

Regarding claim 5, Kim in view of Tsuchi discloses the source driving circuit according to claim 4, Kim (e.g., Fig. 13) discloses wherein the first gamma signal is set (e.g., Fig. 13 and [0152]-[0153]; gamma signal corresponding to red or green).

Regarding claim 6, Kim in view of Tsuchi discloses the source driving circuit according to claim 4, the combination of Kim and Tsuchi discloses wherein the first and second switch circuits perform switching operations according to change in a horizontal line of the display panel (e.g., Kim’s Fig. 13 and [0152]-[0156] and Tsuchi’s Figs. 11 and 34). Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate to teaching of Tsuchi to the source amplifier of Kim for the same reason above.

Regarding claim 9, Kim discloses the source driving circuit according to claim 3, comprising a second source amplifier configured to output the second source driving signal in response to the second gamma signal, but does not disclose the structure of the second source amplifier as claimed. However, Tsuchi (e.g., Figs. 11-16, 19-20 and 49-51) discloses a source driving circuit comprising a second source amplifier (e.g., Figs. 11-16, 19-20 and 49-51 show different examples of source amplifier), wherein the second source amplifier comprises: a second internal amplifier (e.g., internal amplifier comprising transistors 711-716 and 721-726) configured to output the second pull-up signal (e.g., output signal from circuit 71) and the second pull-down signal (e.g., output signal from circuit 72) in response to the second gamma signal (e.g., input signal Vin); a second output circuit (e.g., output circuit includes switching transistors 101 and 102 and coupling transistor 110) configured to output the second source driving signal (output driving signal Vout) in response to the second pull-up signal (e.g., output signal from circuit 71) and the second pull-down signal (e.g., output signal from circuit 72); a fourth switch circuit (e.g., switch 111) positioned between the second internal amplifier (e.g., internal amplifier comprising transistors 711-716 and 721-726) and the second output circuit (e.g., output circuit includes switching transistors 101 and 102 and coupling transistor 110), and configured to transfer the second pull-up signal (e.g., output signal from circuit 71) or the first pull-up signal from the first source amplifier of the first source channel, to the second output circuit (e.g., output circuit includes switching transistors 101 and 102 and coupling transistor 110; e.g., Fig. 34); and a fifth switch circuit (e.g., switch 112) positioned between the second internal amplifier (e.g., internal amplifier comprising transistors 711-716 and 721-726) and the second output circuit (e.g., output circuit includes switching transistors 101 and 102 and coupling transistor 110; e.g., Fig. 34), and configured to transfer the second pull-down signal (e.g., output signal from circuit 72) or the first pull-down signal from the first source amplifier, to the second output circuit (e.g., output circuit includes switching transistors 101 and 102 and coupling transistor 110; e.g., Fig. 34). Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate to teaching of Tsuchi to the source amplifier of Kim. The combination/motivation would provide to provide a differential amplifier capable of operating at a high speed, against a data line load of a high capacitance for a large-size display device or decreasing power dissipation for a medium to small-size display device.

(e.g., Fig. 13) discloses wherein the second gamma signal is set as a signal corresponding to blue or green by the second gamma circuit (e.g., Fig. 13 and [0152]-[0153]; gamma signal corresponding to red or green).

Regarding claim 11, Kim in view of Tsuchi discloses the source driving circuit according to claim 10, the combination of Kim and Tsuchi discloses wherein the fourth and fifth switch circuits perform switching operations according to change in a horizontal line of the display panel (e.g., Kim’s Fig. 13 and [0152]-[0156] and Tsuchi’s Figs. 11 and 34). Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate to teaching of Tsuchi to the source amplifier of Kim for the same reason above.

7.	Claims 15-16 are rejected under 35 U.S.C. 103 as unpatentable over Kim (US 20170061928 A1) in view of Woo (US 20060132410 A1).
Regarding claim 15, Kim discloses the source driving circuit according to claim 12, wherein the first source channel (channel CH1) includes a first source amplifier (amplifier 10), and the second source channel (channel CH2) includes a second source amplifier (amplifier 10), and wherein the first source channel (channel CH1) outputs a first source driving signal corresponding to 'red and green' or 'blue and green' by the first source amplifier (amplifier 10) according to change in a horizontal line of the display panel to implement rendering (e.g., Fig. 13 and [0152]-[0153]; switching operation, channel CH1 outputs data driving signal corresponding to 'red and green' or 'blue and green' according to change in a horizontal line of the display panel). Kim does not disclose the internal switching operation of the first source amplifier as claimed. However, Woo (e.g., Figs. 5-6 and 9) discloses a source driving circuit wherein a source channel includes a first source amplifier (amplifier 400 in Figs. 5-6 or amplifier 700 in Fig. 9) outputs a first source driving signal (output signal VOUT) by an internal switching operation of the first source amplifier (e.g., Figs. 5-6 and 9 and [0033]-[0035]; switching operation). Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate to teaching of Woo to the source amplifier of Kim. The combination/motivation would provide to provide a differential amplifier capable of operating at a high speed, against a data line load of a high capacitance for a large-size display device or decreasing power dissipation for a medium to small-size display device.

Regarding claim 16, Kim in view of Woo discloses the source driving circuit according to claim 15, Kim discloses wherein the second source channel (channel CH2) outputs a second source driving signal corresponding to 'blue and green' or 'red and green' by the second source amplifier (amplifier 10) according to change in a horizontal line of the display panel to implement rendering (e.g., Fig. 13 and [0152]-[0153]; switching operation, channel CH1 outputs data driving signal corresponding to 'red and green' or 'blue and green' according to change in a horizontal line of the display panel). Kim does not disclose the internal switching operation of the first source amplifier as claimed. However, Woo (e.g., Figs. 5-6 and 9) discloses a source driving circuit wherein a source channel includes a second source amplifier (amplifier 400 in Figs. 5-6 or amplifier 700 in Fig. 9) outputs a second source driving signal (output signal VOUT) by an internal switching operation of the second source amplifier (e.g., Figs. 5-6 and 9 and [0033]-[0035]; switching operation). Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate to teaching of Woo to the source amplifier of Kim. The combination/motivation would provide to provide a differential amplifier capable of operating at a high speed, against a data line load of a high capacitance for a large-size display device or decreasing power dissipation for a medium to small-size display device.

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUZHEN SHEN whose telephone number is (571)272-1407.  The examiner can normally be reached on 9:00-18:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on 571-272-7772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service 

/YUZHEN SHEN/Primary Examiner, Art Unit 2691